United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3162
                                  ___________

Michael Dean Moore,                 *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Arkansas.
American Standard, Inc., doing      *
business as The Trane Company,      *   [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                            Submitted: March 1, 2006
                               Filed: March 3, 2006
                                ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Moore appeals from the district court’s1 denial of his motion for
default judgment, and the court’s subsequent adverse grant of summary judgment, in
his Title VII suit claiming race discrimination. We affirm.

      Although defendant’s answer was not timely filed, the district court did not
abuse its discretion in denying Moore’s motion for default judgment. See Harris v.

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
St. Louis Police Dep’t, 164 F.3d 1085, 1086 (8th Cir. 1998) (per curiam) (standard
of review); Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852, 857 (8th Cir.
1996) (default judgment for failure to defend under Fed. R. Civ. P. 55 is appropriate
if conduct is “willful, contumacious or intentional”). As to the adverse grant of
summary judgment, upon careful de novo review, see Evers v. Alliant Techsystems,
Inc., 241 F.3d 948, 953 (8th Cir. 2001), we conclude Moore did not present evidence
demonstrating that defendant’s nondiscriminatory reason for failing to promote him--
that Moore lacked the necessary supervisory experience, while the successful
applicant had such experience--was pretextual. See Pope v. ESA, Inc., 406 F.3d
1001, 1006 (8th Cir. 2005) (burden-shifting framework); Henthorn v. Capitol
Commc’ns, Inc., 359 F.3d 1021, 1026 (8th Cir. 2004) (mere allegations not supported
with specific facts are insufficient to establish material issue of fact and will not
withstand summary judgment motion); Hutson v. McDonnell Douglas Corp., 63 F.3d
771, 781 (8th Cir. 1995) (employment discrimination laws have not vested in federal
courts authority to review wisdom or fairness of business judgments made by
employers, except to extent those judgments involve intentional discrimination).

       We also grant defendant’s motion to strike the evidentiary material submitted
for the first time on appeal. See Griffin v. Super Valu, 218 F.3d 869, 871 (8th Cir.
2000) (this court will not consider as part of summary judgment record documents not
offered to district court).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-